PER CURIAM.
Upon consideration of the petition for a writ of mandamus or other appropriate writ in this matter, and of the briefs and affidavits in support thereof, and of respondents’ return to order to show cause heretofore issued on said petition, and briefs in opposition to said petition, and good cause therefor appearing, it is ordered that Honorable Michael J. Roche, Judge of the District Court of the United States for the Northern District of California, and the District Court of the United States for the Northern District of California, Southern Division, reinstate the petitioners’ pleas to the jurisdiction of the Grand Jury to return the indictment and the jurisdiction of the said District Court over the cause, and to reinstate the replications of the United States of America to said pleas, and to set the issues raised thereby for jury trial.